NELSON, Circuit Justice.
I. We are of opinion, that, upon the true construction of the agreements of August 31, 1847, the respondents were entitled to construct and use the number of looms therein specified, according to the models furnished by the Lowell Company, for the rate of compensation mentioned, until August 18, 1860, and after that period without any further tariff or compensation, with the single exception, in case of the extension of one or more of the patents existing at the date of the agreements. The latter, to wit: the extension, is the only condition upon which the payment of the tariff after the period mentioned, is made to depend. If there was no extension, there was to be no further payment for the use of these looms. This disposes of the patent of October 23, 1849.
II. The patent of April 10, 1845, was extended for the term of seven years from April 10, 1859. But we are of opinion:
1. That this patent was not a patent within the meaning of the agreements of August 31, 1S47, it being a patent for improvements in a loom for weaving fabrics other than and different from the two and three-ply carpets; *1024namely, to weave plaid ginghams and the like; and further, that this was so understood by Mr. Bigelow and the Lowell Company, as is apparent from the proofs in the ■case.
2. That the improvements claimed in this patent are not materially useful in the looms for weaving the two and three-ply carpeting; -or, if so, the respondents have not used them to an extent that would justify the Interference of the court by injunction. The improvements included in this patent, and which are claimed to be useful in the power looms represented by the models mentioned in the agreements, and the right to the use •of which was covered thereby, are small and limited, compared with the other parts or .portions of these looms.
If there be any infringement, injunction would not be the appropriate remedy under the circumstances stated. Decree for the respondents.